NO. 07-03-0018-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



FEBRUARY 27, 2004

______________________________





CYNTHIA GOBER PFEIFFER, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE



_________________________________



FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;



NO. 14,229-B; HONORABLE JOHN BOARD, JUDGE



_______________________________



Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.

MEMORANDUM OPINION

Appellant Cynthia Gober Pfeiffer appeals from her conviction for possession with intent to deliver a controlled substance and punishment of 20 years in the Institutional Division of the Texas Department of Criminal Justice.  We affirm.  

Appellant was charged by indictment in Cause No. 14229-B
 in the 181st
 
District Court of Randall 
County, Texas, for the felony offense of possession with intent to deliver methamphetamine, more than 4 grams and less than 200 grams by aggregate weight including adulterants and dilutants.  Appellant filed a motion to suppress.  Following a pre-trial evidentiary hearing, the trial court overruled appellant’s motion.  Appellant, represented by a retained attorney, entered a plea of guilty and requested a jury to assess punishment.  After the trial court accepted appellant’s guilty plea, appellant and the State reached an agreement as to a recommendation on punishment.  The trial court followed the parties’ agreement and sentenced appellant to 20 years in the Institutional Division of the Texas Department of Criminal Justice.    Appellant timely filed a specific Notice of Appeal, stating that, pursuant to 
Tex. R. App. P
. 25.2,
(footnote: 1) the trial court granted appellant permission to appeal the pre-trial denial of appellant’s motion to suppress.  The clerk’s record contains the trial court’s certification that appellant has the right to appeal matters raised by written motion which were filed and ruled on prior to trial.  
Tex. R. App. P
. 25.2(d); 
Woods v. State
, 108 S.W.3d 314, 316 (Tex.Crim.App. 2003).

Appointed counsel for appellant has filed a Motion to Withdraw and a Brief in Support thereof.  In support of the motion to withdraw, counsel has certified that, in compliance with 
Anders v. California
, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the record has been diligently reviewed and that in the opinion of counsel, the record reflects no reversible error or grounds upon which a 
non-frivolous appeal can arguably be predicated.  Counsel thus concludes that the appeal is frivolous.  

In reaching the conclusion that the appeal is frivolous, counsel advances one possible issue. 
However, after referencing, analyzing and discussing the record, counsel has discussed why, under the controlling authorities, there is no arguably reversible error in the trial court’s judgment.  
See
 
High v. State
, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).

Counsel has attached exhibits showing that a copy of the 
Anders
 brief and Motion to Withdraw have been forwarded to appellant, and that counsel has appropriately advised appellant of appellant’s right to review the record and file a response to counsel’s motion and brief.  Appellant has not filed a response to counsel’s motion and brief.

We have made an independent examination of the record to determine whether there are any arguable grounds meriting appeal.  
See
 
Penson v. Ohio
, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); 
Stafford v. State
, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  We have found no such grounds.  We agree that the appeal is frivolous. 

Accordingly, counsel’s Motion to Withdraw is granted.  The judgment of the trial court is affirmed.



Phil Johnson

Chief Justice





Do not publish.  







FOOTNOTES
1: 
See
 Tex. R. App. P
. 25.2(a)(2).